                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MICHAEL C. MARTIN,                                    MEMORANDUM DECISION AND
                                                          ORDER GRANTING MOTION FOR
                            Plaintiff,                    ADDITIONAL TIME TO AMEND
    v.                                                    DEFICIENT COMPLAINT

    PINEAPPLE GREENHOUSE, INC.,                           Case No. 2:18-cv-82 DB BCW

                            Defendant.                    District Judge Dee Benson

                                                          Magistrate Judge Brooke Wells

            Before the court is Plaintiff, Michael Martin’s, Motion for Additional Time to Amend

Deficient Complaint. 1 Plaintiff seeks additional time to amend his complaint citing to the denial

of his request to seal, the fact that no defendant has been officially served and because of an

alleged mediation. 2 Because Mr. Martin is proceeding pro se, the court will grant the motion.

            On August 8, 2018, the court concluded Mr. Martin’s Complaint was deficient and

ordered him to amend it within thirty days. 3 Mr. Martin failed to do so, and on September 25,

2018, the undersigned entered a Report and Recommendation recommending this case be

dismissed for a failure to state a claim upon which relief may be granted. 4 In the Report and

Recommendation the court neglected to include notice of Mr. Martin’s right to object. Under 28

U.S.C. § 636(b)(1) and Federal Rule 72(b), parties have a right to object to a report and




1
    Motion for Additional Time to Amend Deficient Complaint, ECF No. 10.
2
    See id. p. 1-2.
3
    Order to Amend Deficient Complaint, ECF No. 8.
4
    Report and Recommendation dated September 24, 2018, ECF No. 9.
recommendation and are to file any objection within fourteen (14) days of service. 5 A failure to

object may constitute a waiver of any objections upon subsequent review.

           Considering this oversight, the court hereby GRANTS Plaintiff’s Motion to Amend

Deficient Complaint. Mr. Martin shall have fourteen (14) days from the date of this order to file

an amended complaint that cures the deficiencies outlined in the August 8, 2018 order. 6

Additionally, Mr. Martin is given notice that he shall also have the same fourteen (14) days to

file any objection to the court’s Report and Recommendation. 7

           IT IS SO ORDERED.



                      DATED this 12 October 2018.




                                                        Brooke C. Wells
                                                        United States Magistrate Judge




5
    Id.
6
    Plaintiff shall file any amended complaint on or before October 26, 2018.
7
    Any objection must be filed on or before October 26, 2018.



                                                            2
